DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-12 and 15-20 in the reply filed on January 14, 2022 is acknowledged.  Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is dependent upon itself, thus rendering said claim indefinite.  Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 11, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yehezkel (U.S. Publication No. 2018/0161594).
Concerning claims 1, 18 and 20, Yehezkel discloses a UV-C emitting phone case comprising: 
(a) a main body defining a receiving cavity and a perimeter configured to receive and hold a mobile phone (50) and surround a perimeter and a back portion of the mobile phone (50) configured to allow access to and exposure of a display screen of the mobile phone (paragraph 49; Figures 5 & 6); 
(b) at least one UV-C light emitting diode (LED) configured to emit UV-C light from the LED and positioned in the main body of the phone case and exposed on a back side of the main body through a window (126) as set forth in paragraph 54; and 
(c) a power source (110) built into the phone case and connected to the UV-C LED and coupled to an on/off switch (146) configured to activate and deactivate the UV-C LED (paragraphs 53 and 57); and 
(d) a distance sensor (164) configured to indicate a distance from a target surface to the UV-C LED (paragraph 59); 
Wherein the UV-C light emitted from the UV-C LED is sufficient to kill SARS-CoV-2 to assist with prevention of Covid-19 (paragraph 44).



With respect to claim 7, the reference further discloses that the window (126) includes a plurality of UV-C LEDs arranged on a circuit board (108) connected to the power source (110) and spaced apart relative to each other to emit UV-C light to cover a broader area as compared to a single UV-C LED (paragraphs 54-56).

Regarding claims 10 and 11, Yehezkel further discloses that a front side of the phone case includes an LED indicator (34) and a battery charge indicator (39) that are indicator lights positioned at a bottom portion of the phone case (paragraph 47).

Concerning claim 15, Yehezkel continues to disclose that the UV-C light emitted from the LED is configured to disinfect the surface and skin of the user’s hands or the surface of gloves (paragraph 44).

Concerning claim 17, Yehezkel also discloses that the UV-C emission is configured to kill at least 99% of unwanted germs or microorganisms within a preset exposure area present on a user’s hands, skin, or gloves that come in contact with the emitted UV-C light (paragraphs 3 and 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594) in view of Gaska et al. (U.S. Publication No. 2019/0167827).
Yehezkel is relied upon as set forth above, wherein the reference discloses that the window is made of transparent plastic or glass (paragraph 53).  Yehezkel does not appear to disclose that the window includes a fluorescent material configured to emit visible color when the UV-C LED is activated to indicate that the UV-C light is being activated.  Gaska discloses a system for sterilizing the surface of an object with UV-C light (paragraphs 5-8), wherein the system is provided with a window to monitor the sterilizing process (paragraph 22).  The reference continues to disclose that the window includes a fluorescent material configured to emit visible color when the UV-C LED is activated in order to alert an operator when the UV-C LED is on, or when the UV-C LED has failed and is not operating properly (paragraph 77).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a fluorescent material in the window of Yehezkel, which is configured to emit visible color when the UV-C LED is activated, in order to alert an operator when the UV-C LED is on, or when the UV-C LED has failed and is not .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594) in view of La Porte et al. (U.S. Publication No. 2013/0063922).
Yehezkel is relied upon as set forth above.  Yehezkel does not appear to disclose a filtering lens configured to limit the bandwidth of the UV-C light emission.  La Porte discloses a device for sterilizing portable telephones, wherein the device is provided with an ultraviolet light emitter (paragraph 15; Figure 3).  The reference continues to disclose that the emitter is provided with a filtering lens in order to remove ultraviolet light that produces unwanted byproducts such as ozone (paragraph 30).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include with the UV source of Yehezkel a filtering lens in order to remove ultraviolet light that produces unwanted byproducts such as ozone as exemplified by La Porte.  Thus, claim 3 is not patentable over Yehezkel in view of La Porte.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594) in view of Neister et al. (U.S. Publication No. 2017/0304472).
Yehezkel is relied upon as set forth above.  Yehezkel does not appear to disclose that the UVC LED is configured to emit light at a wavelength of 222 nm.  Neister discloses a device for disinfecting and sterilizing surfaces contaminated microorganisms and toxic substances with UVC light (abstract).  The reference continues to disclose that the UVC light is configured to emit light at a wavelength of 222 nm because DNA molecules in the microorganisms have greater absorption at this .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594) in view of Ochi et al. (U.S. Publication No. 2018/0177908).
Yehezkel is relied upon as set forth above.  Yehezkel does not appear to disclose that the window defines a convex shape, or includes quartz glass.  Ochi discloses the sterilization of a substance with ultraviolet light, wherein the ultraviolet light is guided through a window (combination of numerals 26 and 51-53) as set forth in paragraphs 3, 27 and 28.  The reference continues to disclose that the window includes quartz because of its high ultraviolet light transmittance, and that the window is convex in order to adjust the ultraviolet light in the desired direction (paragraphs 30 and 31).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the window of Yehezkel include quartz, and define a convex shape in order to adjust the ultraviolet light in the desired direction as exemplified by Ochi.  
Thus, claims 8 and 9 are not patentable over Yehezkel in view of Ochi.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594) in view of Zhang et al. (U.S. Publication No. 2020/0316238).
Yehezkel is relied upon as set forth above.  Yehezkel does not appear to disclose at least one fluorescent LED light configured to activate and emit visible color to indicate if the UV-C light is being emitted.  Zhang discloses a mobile device for disinfecting the surface of objects with ultraviolet light, wherein the device is provided with a plurality of LED lights (paragraphs 2-6).  The reference continues to disclose that at least one of the LEDs provide UV-C disinfecting light, and that at least one other of the LEDs provides fluorescent LED light configured to activate and emit visible color to indicate if the UV-C light is being emitted (paragraph 22).  Zhang discloses that the fluorescent LED is provided in order to first scan the surface of the object before utilizing the UV-C light to inspect for contamination (paragraphs 26, 27 and 41).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide at least one fluorescent LED light in Yehezkel in order to first scan the surface of the object before utilizing the UV-C light to inspect for contamination as exemplified by Zhang.  Therefore, claim 12 is not patentable over Yehezkel in view of Zhang.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yehezkel (U.S. Publication No. 2018/0161594) in view of Hynecek et al. (U.S. Publication No. 2019/0075900).
Yehezkel is relied upon as set forth above.  Yehezkel does not appear to disclose that the main body of the phone case is fabricated from a material that includes copper.  Hynecek discloses a phone case for a phone, wherein the phone case comprises a main body with a first, second, and third layer (abstract; Figures 6 & 11).  .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (U.S. Publication No. 2016/0036952) discloses a UV-C emitting phone case (abstract; Figures 1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799